Buchanan, J.,
dissenting:
I cannot concur in the opinion of the court, in so far as it holds that the plaintiff’s intestate in attempting to get off the traiii was guilty of contributory negligence, as a matter of law; nor in the general rule laid down in that opinion, that it is per se negligence in every case for a person to attempt to get off a moving train, except under the circumstances pointed out in the opinion. Whether or not the conduct of plaintiff’s intes*52tate, under the circumstances disclosed by the record, was negligence constituting the proximate cause of his death was, in my opinion, a question for the jury, to be determined from all the facts and circumstances of the case. It is a mistaken view, as it seems to me, to take the single act of stepping off the moving train, and inquire if it alone constituted the proximate cause. The combined effect of the act of the plaintiff’s intestate and the wrongful and unlawful conduct of the railroad company, which caused or induced him to attempt to step off the train after it was in motion, ought all to be considered in determining the question of proximate cause. Negligence and contributory negligence are mixed questions of law and fact, and are ordinarily questions for the jury and not for the court.
It is the province of the jury, as was said in B. & O. Ry. Co. v. Griffith, 159 U. S. 603, 611, 16 Supt. Ct. 105, 108, 40 L. Ed. 274, “to note the special circumstances and surroundings of each particular case, and then to say whether the conduct of the parties in the case was such as would be expected of a reasonably prudent man under a similar state of facts.”
“Negligence,” said Judge Burks in Carrington v. Ficklin, 32 Gratt. 670, 676-7, “cannot be conclusively established by a state of facts upon which fair-minded men may well differ.”
I do not understand, as stated in the majority opinion, that it is per se negligence in this State to get on or off of a moving train, except in cases under the circumstances pointed out in that opinion. Neither the Jamison case. 92 Va. 327, 23 S. E. 758, 53 Am. St. Rep. 813, nor the Morris case, 81 Gratt. 200, cited as settling the rule in this State, involved that question. In the first-named case, the plaintiff ’was not injured in attempting to get on or' off a moving train. The Morris case was a case of gross negligence on the part of the passenger, and while there may be language used in both cases broad enough to sustain the state*53ment in the majority opinion, such language was unnecessary for a decision of those cases, and not binding in a case like this where the facts are entirely different; for the language of an opinion must always be construed in the light of the facts of the case in which it was rendered, and is not binding as a precedent in a subsequent case unless the case called for its expression. Griffin v. Woodford, 100 Va. 473, 41 S. E. 949.
In the Morris case, the court says that time sufficient was given the person “according to the proof, to leave the car while the train was standing; and after he was cautioned the last time, if he had at once followed the conductor, who stepped on to the platform with the lantern in his hand, he might have reached the platform with equal convenience and safety, or if on tarrying longer and finding the train in motion, when told to get off he should either have declined, as he had the right to do, to obey the direction, or if he chose' to take the risk of getting off under the circumstances, he should have gotten off on the stationary platform, which as shown was alongside of the train. Such would have been the dictates of common prudence. He did not heed them, but according to his statement he got up, walked to the end of the car and ‘jumped off,’ not knowing nor seeking to know in which direction the train was moving. This would seem to be something more than the want of ordinary prudence and caution. It appears to be gross negligence — extreme recklessness.”
It is clear that a case like that did not call for any expression of opinion which would control a case like this.
Neither did the opinion of the Supreme Court of Pennsylvania in the Aspell case, 23 Penn. St. 147, 62 Am. Dec. 323, cited and relied on in the majority opinion in this case and in the Morris ease, require a decision of the question involved iq this case. In that case, when the passenger, as Judge Black says in his opinion, “was about to jump, the conductor and the brakeman entreated him not to do it, warned him of his danger, and assured him that the train *54should be stopped and backed in the station. If he had heeded them he would have been safely let down at the place he desired to stop at, in less than a minute and a half. Instead of this, he took a leap which promised him nothing but death; for it ivas made in the darkness of midnight, against a woodpile close to the track, and from a car going probably at the full rate of ten miles an hour.”
Not only was the language used in that case not necessary to its decision, but In a later case in the same court — Johnson v. West Chester, &c. Ry. Co., 70 Penn. St., 357, where the passenger attempted to get on a moving train, in which the trial court had instructed the jury that, “If the train was distinctly running on the track when the plaintiff attempted to enter, he was guilty of negligence and could not recover,” that instruction was held to be erroneous, and that “it was for the jury to say whether the danger of boarding the train when in motion was so apparent as to make it the duty of the passenger to desist from the attempt.” The language of Judge Agnew in delivering the unanimous opinion of the court in that case is so apt I cannot do better than quote it as expressing my views, especially as the earlier decision of that court in the As yell case is quoted and relied on to sustain the majority opinion in this case.
In that case the plaintiff had not been given sufficient time to get on the train before it began to move. “Now, though the train,” says the court, “was distinctly in motion, so that a bystander, cool and unconcerned, could see it visibly running on the track, are we to say, as a matter of law binding on the jury, that a passenger having a right to go on the train and seeing himself about to be left improperly by the wayside, is guilty of culpable negligence if he should essay to reach his destination, no matter how slow the motion in runping might be or how little danger was apparent to him? He may be guilty of negligence, but of this the jury should judge under the circumstances. He may not set his life or limbs on the *55hazard of a leap at the running train, as the judge emphatically-said, and doubtless if such were the character of the attempt it would be negligence. The expression ‘leaping at a running train,’ denotes a higher effort and less consideration on the part of the traveller than merely attempting to board a car under way. ... In discussing the conduct of the passenger, we are not to lay out of sight the wrong of the company in its influence ufon Ms mind and act. He may have strong motives to reach his destination — indeed, no man but must feel, and feel strongly, at being left by the wayside; he is conscious of his right to go aboard and naturally becomes excited at the sight of the moving train, perhaps is alarmed, and in some degree confused. Tf the train is running slowly and the danger is not apparent, to him, what so natural as that he should hurry to reach the train and get aboard? But if we lay down the inexorable rule for this and every other case, that whenever the train can be seen distinctly running it is legal negligence to attempt to get on, we set a premium on the wrong of the company which influenced the very act itself. To say that whenever the motion of the train is so distinct that bystanders can see it running along the track, the passenger is to be as cool and unconcerned as they, fold his arms and say to himself, ‘I’ll sue you for this breach of contract in leaving me here,’ is to him bitterness itself. He may be a stranger and know not where to find accommodation; the severity of the winter may surround him, or the heat of summer oppress him; the elements may war against him, and night or approaching darkness may heighten his alarm; or, if no stranger, his business may be urgent, his family may require his presence, his health may be poor, his means limited, his desire to reach his destination overpowering, and a hundred reasons may influence him to go on. How are we to say that the wrong which has caused his mind to be excited and aroused his fears, which confuses him and has made him less cool and calculating than those who are standing by and can look upon *56the departing train without emotion, is not to be taken into the account in considering his act? What caused his state of mind? Not his own carelessness or breach of duty as a passenger, but the illegal and wrongful act of the carrier. Surely it does not lie in the mouth of the railroad company to say to him, the law will take no account of our breach of duty in its effect upon you. You ought not to have suffered it to move you, but if you saw our train was moving along the track, the slack taken up, the train stretched out and the cars under way, so that anyone else could distinctly see it running, you ought to have looked upon our leaving you on the wayside with perfect coolness, made no effort to go, and sued us for our breach of the contract of carriage — no matter how slow the motion of the train was, nor how little danger in getting on was apparent to you, or what the state of your mind caused by our wrongful act, it- is not a question for the jury under the circumstances, but the law holds you guilty of culpable negligence in the attempt to board the train and we are allowed to go free. This is too stringent a rule for the case. Culpable negligence is the omission to do something which a reasonable, prudent and honest man would do, or the doing of something which such a man would not do under all the circumstances ■surrounding the particular case. Shearman & Redfield on Negligence; Key v. Penna. Railroad, Co., 65 Pa. 273, 3 Am. Rep. 628. Instead, therefore, of the rule laid down by the learned judge, he should have left it to the jury to say, under all the circumstances in evidence, whether the danger of boarding the train, when in motion, was so apparent as to have made it the •duty of the plaintiff to desist from the attempt. There is no objection to the court assisting the jury in the performance of their duty by reminding them of the danger of boarding a train in motion, and the caution and care that passengers should use, as well as of the duties of the carriers and the influence of their wrongful acts in producing the catastrophe. *57But railroad companies are bound to remember that they owe -duties to the public, for whose benefit their charters have been granted, and, therefore, should not be lightly loosed from the effects of their own wrongful acts.”
In Filer v. N. Y. Central R. Co., (a steam railroad), 49 N. Y. 47, 10 Am. Rep. 327, cited with approval by this -court in the case of Newport, &c., Co. v. McCormick, 106 Va. 517, 521, 59 S. E. 281, in which last-named case it was held that it was not per se negligence to step from a moving street car, it was said by the Court of Appeals of New York: “That there was more hazard in leaving a car it is at rest is self-evident. But whether it is imprudent while in motion, although moving very slowly, than when and careless to make the attempt depends upon circumstances; and where a party by the wrongful act of another has been placed in circumstances calling for an election between leaving the cars or submitting to an inconvenience and further wrong, it is a proper question for the jury, whether it was a prudent and ordinarily careful act or whether it was a rash and reckless exposure of the person to peril and hazard.”
The rule laid down in those cases seems to me to be the correct one, sustained by the better reason and in accord with the weight of authority. See New York, P. & N. Ry. Co. v. Cuilbourn, 69 Md. 360, 16 Atl. 208, 9 Am. St. Rep. 430, 1 L. R. A. 541; Doss v. M. K. & T. R. Co., 59 Mo. 27, 37, 21 Am. Rep. 371; Strand v. C. & W. R. Co., 64 Mich. 216, 219, 31 N. W. 184; Cent. Railroad, &c. v. Miles, 88 Ala. 256, 261-2, 6 South, 696; Cumberland Valley R. Co. v. Mangans, 61 Md. 53, 60-63, 48 Am. Rep. 88; Carr v. Eel River, &c. R. Co., 98 Cal. 366, 33 Pac. 213 (note), 21 L. R. A. 363-365; Mills v. Ry. Co. 94 Tex. 242, 59 S. W. 874, 55 L. R. A. 497; L. & N. R. Co. v. Crunk, 119, Ind. 542, 21 N. E. 31, 12 Am. St. Rep. 443; Atchison, &c. Ry. Co. v. Holloway, 71 Kan. 1, 80 Pac. 31; Sanders v. Southern Ry. Co., 107 Ga. 132, 32 S. E. 840; *58Note to Walker v. Vicksburg, &c., R. Co., 17 Am. St. 422-429, and cases cited; 3 Hutch. on Car. (3rd ed.), sec. 1179, and cases cited in note 9; 2 Shear and Red. on Neg., (5th ed.), sec. 520.
The plaintiff’s intestate in this case, according to the plaintiff’s evidence, had the right to be upon the train; he was told that the train would remain there long enough for him to find his daughter a seat and deposit her baggage and get off; he was diligent in what he had to do on the train, and in his effort to leave it. He was going down the steps of the coach almost in the very act of getting off on the station platform, in the daytime, when the train, by the wrongful and unlawful act of the defendant, began to move slowly. Whether under these circumstances it was negligence to attempt to get off of the train was, in my judgment, a question about which reasonably fair-minded men might differ, and was therefore a question for the jury and not for the court.

Reversed.

Whittle J., concurs with Buchanan, J.